UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

DONALD WARREN HUFFMAN,

Petitioner,
Case No. 2:21-cv-3428
vs Judge Sarah D. Morrison
Magistrate Judge Chelsey M.
WARDEN, ROSS Vascura
CORRECTIONAL INSTITUTION,
Respondent.
ORDER

On June 14, 2021, the Magistrate Judge issued a Report and
Recommendation recommending that the petition for a writ of habeas corpus
pursuant to 28 U.S.C. § 2254 be dismissed. (ECF No. 2.) Although the parties were
advised of the right to file objections to the Magistrate Judge’s Report and
Recommendation, and of the consequences of failing to do so, no objections have
been filed. The Report and Recommendation is ADOPTED and AFFIRMED. This
action is DISMISSED. Petitioner has waived the right to appeal by failing to file
objections. See Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638
F.2d 947 (6th Cir. 1981). The Court therefore DECLINES to issue a certificate of

appealability.

IT IS SO ORDERED.

/s/ Sarah D. Morrison
SARAH D. MORRISON
UNITED STATES DISTRICT JUDGE
